                                          Case 3:20-cv-02064-MMC Document 31 Filed 04/03/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SOFIA BAHENA ORTUÑO, et al.,                   Case No. 20-cv-02064-MMC
                                                        Petitioners-Plaintiffs,         ORDER DEEMING MOTION FOR
                                  8
                                                                                        TEMPORARY RESTRAINING ORDER
                                                  v.                                    SUBMITTED IN PART; DIRECTING
                                  9
                                                                                        RESPONDENTS TO SUPPLEMENT
                                  10     DAVID JENNINGS, et al.,                        OPPOSITION AS TO TWO
                                                                                        PETITIONERS
                                                        Respondents-Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is petitioners' Motion, filed March 24, 2020, for a Temporary

                                  14   Restraining Order. Respondents have filed opposition, to which petitioners have replied;

                                  15   in addition, with leave of court, respondents have filed two supplemental declarations, to

                                  16   which petitioners have filed their objections.

                                  17          Having read and considered the above-referenced papers filed in support of and in

                                  18   opposition to the motion, the Court hereby deems the matter suitable for decision on the

                                  19   parties' respective written submissions as to ten of the twelve petitioners, and will issue

                                  20   its decision by separate order.

                                  21          As to two petitioners, specifically, Olvin Said Torres Murillo ("Torres") and Mauricio

                                  22   Ernesto Quinteros Lopez ("Quinteros"), the Court finds the information provided requires

                                  23   clarification.

                                  24          First, as to Torres, although his visa was revoked over a year ago, after issuance

                                  25   by INTERPOL of a "Red Notice identifying [Torres] as a fugitive sought for criminal

                                  26   prosecution for murder in Honduras" (see Order Denying Petition for Writ of Habeas

                                  27   Corpus, filed October 23, 2019, Torres v. Barr, Civil Case No. 19-5676 SK, Doc. No. 16

                                  28   at 1:24-25), the record does not indicate whether Honduras has requested extradition of
                                          Case 3:20-cv-02064-MMC Document 31 Filed 04/03/20 Page 2 of 2




                                  1    Torres. Accordingly, the government is hereby DIRECTED to file, no later than noon,

                                  2    April 8, 2020, a supplement to its opposition setting forth the status of extradition

                                  3    proceedings, if any.

                                  4           Second, as to Quinteros, although the government states he was detained on

                                  5    March 5, 2020, and that "ICE detained him without bond under INA § 236(a) based on

                                  6    reliable information at the time that he is an active member of the MS-13 gang" (see

                                  7    Bonnar Decl. ¶ 13), it does not appear the Immigration Judge's decision, issued March

                                  8    19, 2020, to detain Quinteros without bond was based on such information (see Patel

                                  9    Decl. ¶¶ 6-7). Accordingly, the government is hereby DIRECTED to file, no later than

                                  10   noon, April 8, 2020, a supplement to its opposition setting forth whether, ICE, at this time,

                                  11   has cause to believe Quinteros is an active member of MS-13, and, if so, the basis for

                                  12   such determination; in addition, the government shall indicate the results of the removal
Northern District of California
 United States District Court




                                  13   hearing that was scheduled for March 31, 2020.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: April 3, 2020
                                                                                                MAXINE M. CHESNEY
                                  17                                                            United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
